HAWKINS, J.
Conviction is for selling intoxicating liquor, punishment being one and a half years in the penitentiary.
The record contains no bills of exception complaining of any proceeding during the *159trial. The document brought forward which purports to be a statement of facts is not signed by the attorneys, nor approved by the trial judge. Without such approval the statement of facts cannot be considéred. Article 760, O. O. P.; Castellon v. State, 107 Tex. Cr. R. 7, 294 S. W. 557; Epple v. State, 109 Tex. Cr. R. 135, 3 S.W.(2d) 438. For other authorities, see note 24, under article 760, Yernon’s Ann. Cr. Statutes of Texas, C. C. P. vol. 3.
The judgment is affirmed.